Citation Nr: 1220669	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1959 to August 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August 2004 and January 2007 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is associated with the Veteran's claims file.

The issues on appeal were remanded by the Board in July 2009.  Circumstances necessitate that they again be REMANDED to the RO via the Appeals Management Center (AMC).

Regarding the issue of service connection for an acquired psychiatric disorder, including PTSD, it is noted that the Veteran's claim originally related to PTSD only.  In the informal hearing presentation, the Veteran's representative indicated the issue should be expanded to include other psychiatric disorder than PTSD.  In this regard, it is noted that a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).  As will be described review of the record requires an expansion of the service connection claim to include all acquired psychiatric disabilities.  

The issue of service connection for chronic obstructive pulmonary disease (COPD) was raised by the Veteran's representative, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


REMAND

As noted, the issue of service connection for PTSD was remanded by the Board in July 2009.  At that time, a PTSD examination was to be conducted to ascertain any psychiatric illness, including PTSD.  It is noted that the examiner did render a diagnosis of PTSD, but that the stressor utilized by the examiner as causing PTSD was not verified by the U.S. Army and Joint Services Records Research Center (JSRRC).  

Subsequent to the remand, service connection was established for ischemic heart disease, as due to herbicide exposure.  Review of the entire evidence of record shows that on VA examination in August 1987 it was noted that the Veteran fell "within the diagnostic category of depression, severe, secondary to cardiac illness with severe death anxiety."  Thus, it is possible that the Veteran could have an acquired psychiatric disorder that is related to the service-connected disability of ischemic heart disease.  This possibility must be explored prior to final appellate consideration.  

As the Veteran's claim of service connection for alcoholism is dependent on his claim of service connection for an acquired psychiatric disorder, this issue must be held in abeyance pending the remand.  

Regarding the Veteran's claim of service connection for a low back disability, it is noted that this issue was remanded by the Board in July 2009 for an examination wherein the examiner was to specifically note an episode of low back pain manifested by the Veteran in service in 1963.  Review of the VA examination report that was conducted pursuant to the remand order shows no comments related to the 1963 episode of back pain, only noting that there was no back injury in service.  While it is true that there was no documented injury, the Veteran has stated that he sustained such an injury and his statements could be considered competent, credible lay evidence sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As the specifics of the remand were not followed, the accurate fact of in-service back injury was not considered by the VA examiner; therefore, the case must be returned for an additional medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Regarding the issue of service connection for ED, it is noted that there are statements in the medical records that ED is the result of the Veteran's low back disorder, tobacco abuse, and/or low testosterone.  Should it be determined that the Veteran's low back disorder is related to service, an opinion regarding the etiology of the ED should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA psychiatric disorders examination to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any diagnosed psychiatric disability, including depression and anxiety, is related to the Veteran's service-connected heart disease.  If, and only if, a probable relationship is found, the examiner should render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the psychiatric disorder either caused directly, or contributed by aggravation, to the Veteran's alcoholism.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  The RO/AMC should forward the Veteran's claims file to the VA examiner who conducted the September 2009 examination of the Veteran's low back for review and an addendum opinion regarding any possible connection with the 1963 complaints of low back pain noted in the service treatment records as they relate to the Veteran's lay statements regarding the incurrence of a low back injury while on active duty.  After review of the relevant documents in the claims folder, the VA examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any current low back disability is related to service.  In rendering this opinion, the VA examiner should specifically address the Veteran's complaints of low back pain while on active duty in 1963.  

If the VA provider is unavailable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate VA examiner for the opinion sought.  The opinion-provider should answer the question posed and explain the rationale for the opinion given.  

3.  If, and only if, a relationship is demonstrated between the complaints of low back pain noted in the STRs, the examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that ED is related to the low back disability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


